Exhibit 10.1

CHIEF EXECUTIVE OFFICER SEPARATION OF SERVICE

AND CONSULTING AGREEMENT

This CHIEF EXECUTIVE OFFICER SEPARATION OF SERVICE AND CONSULTING AGREEMENT
(this “Agreement”) is by and between Citizens, Inc., a Colorado corporation (the
“Company”), Geoffrey M. Kolander (“Kolander”), and Enduring Value Consulting,
LLC, a Texas limited liability company (“EVC”) (each, a “Party” and together,
the “Parties”) and is entered into this 23rd day of July, 2020, to be effective
as of the date Kolander notified the Company of his intent to terminate the 2019
Agreement (defined below) (which date, for the avoidance of doubt, is July 29,
2020) (herein, the “Effective Date”).

WHEREAS, Kolander is employed by the Company as the Company’s Chief Executive
Officer (“CEO”) under and pursuant to the terms of that certain Employment
Agreement by and between the Company and Kolander dated effective as of
January 1, 2019 (the “2019 Agreement”); and

WHEREAS, Kolander has notified the Company of his intent to terminate the 2019
Agreement, resign from employment and separate from service with the Company in
accordance with Sections 1(e) and 6(g) of the 2019 Agreement, in each case
effective upon the close of business of the earliest of (a) August 10, 2020, (b)
the date the Company files its SEC Form 10-Q for the fiscal quarter ended
June 30, 2020, or (c) the date Kolander notifies the Company of his resignation
following an overt action of the Company demonstrating an intent to breach any
material agreement between Kolander and the Company, including, for avoidance of
doubt this Agreement or the 2019 Agreement (the date on which Kolander’s
employment terminates is herein referred to as the “Termination Date”); and

WHEREAS, the Company acknowledges that a Change of Control within the meaning of
Section 1(e) of the 2019 Agreement has occurred and as such desires to arrange
for an orderly transition of Kolander’s duties and responsibilities as CEO and
Kolander desires to separate service, facilitate and cooperate in such
transition on the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the Parties agree as follows:

1. Employment Termination Date. Kolander resigns all of his titles, officer
positions and board memberships with Company and any of its affiliates, in each
case effective as of the close of business on the Termination Date, and the
Company hereby accepts such resignation. The Company hereby acknowledges and
agrees that (a) a Change in Control (within the meaning of Section 1(e) of the
2019 Agreement) occurred on the Effective Date, and (b) Kolander provided the
Company with proper and timely notice of his election to terminate the 2019
Agreement and resign all positions with the Company and its affiliates in
accordance with Sections 1(e) and 6(g) of the 2019 Agreement effective, in each
case, as of the close of business on the Termination Date.



--------------------------------------------------------------------------------

2. Post-Employment Consulting Availability and Duties.

(a) Consulting Services. From and after the Termination Date, Kolander will
continue to make himself available on a consulting basis through EVC, as and if
called on by the Company’s management, officers or the Board of Directors
(including any committee thereof) with reasonable prior notice, for no more than
14 hours per week, during the period (the “Consulting Period”) between the
Termination Date and December 31, 2020, or such later date as may be agreed in
writing by the Parties. During the Consulting Period, Kolander shall provide
information and guidance to any interim and/or new CEO and assist in answering
questions for or training others in the Company regarding matters in which he
was involved prior to the Termination Date. In addition, Kolander shall review
all Company SEC disclosures and, if in agreement with the disclosures, shall
provide upon request a sub-certification to the Company’s CFO and acting CEO for
purposes of those officers signing certifications required by Sarbanes Oxley
Sections 302 and 906. Consulting services hereunder shall be performed in
Kolander’s capacity as an independent contractor through EVC. Nothing contained
herein shall be deemed to create the relationship of partner, principal and
agent, or joint venture between Kolander and/or EVC and the Company after the
Termination Date. Neither Kolander nor EVC shall have the right or authority to
incur obligations of any kind in the name of or for the account of the Company
nor to commit or bind the Company to any contract or other obligation during the
Consulting Period.

(b) Limitation on Hours. The parties intend that Kolander’s termination of
employment with the Company on the Termination Date qualify as a “separation
from service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the Treasury Regulations and other guidance
thereunder (collectively, “Section 409A”). Accordingly, in no event shall
Kolander work more than 14 hours per week during the Consulting Period, which
the Company has determined is 20% of the average number of hours per week worked
by Kolander during the 36-month period that ended on the Termination Date.

(c) Other Work Activities. Throughout the Consulting Period, Kolander retains
the right to engage in employment, consulting, or other work relationships in
addition to his work for the Company. The Company will make reasonable
arrangements to enable Kolander to perform his work for the Company at such
times and in such a manner so that it will not interfere with other activities
in which Kolander may engage. In order to protect the trade secrets and
confidential and proprietary information of the Company, Kolander agrees that,
during the Consulting Period, he will notify the Company, in writing, before he
obtains employment with or performing work for any business entity.

(d) Termination of Consulting Period. Without waiving any other rights or
remedies, either Party to this Agreement may terminate the Consulting Period at
any time, for any reason, upon 30 calendar days’ written notice to the other
Party, which termination shall extinguish the Company’s obligation to pay EVC
any further Consulting Fees and EVC’s and/or Kolander’s obligation to provide
Consulting Services under this Agreement.

3. Separation Compensation. The Company acknowledges and agrees that, as a
result of Kolander’s resignation and termination of the 2019 Agreement on the
Termination Date (which followed the occurrence of a Change in Control within
the meaning of Section 1(e) of the 2019

 

2



--------------------------------------------------------------------------------

Agreement), Kolander is entitled to receive the severance benefits set forth in
Section 6(g) and (h) of the 2019 Agreement. Accordingly, pursuant to
Section 6(g) and (h) of the 2019 Agreement and subject to Kolander’s execution
of the release attached hereto as Exhibit A, the Company shall pay Kolander all
compensation and benefits identified in and due under the 2019 Agreement.

(a) Accrued Amounts. The Company shall, within three (3) business days of the
Termination Date, pay Kolander all accrued but unpaid Base Salary (as defined in
the 2019 Agreement), unused paid time out and any other compensation and
benefits accrued by Kolander through the Termination Date, including, for
avoidance of doubt, the amount equal to the cash incentive bonus that he would
have been entitled to receive for the 2020 fiscal year based on the Company’s
actual performance (as determined following the end of such fiscal year in
accordance with the Company’s fiscal 2020 incentive bonus plan), multiplied by a
fraction, the numerator of which is the number of days in such fiscal year
during which such Eligible Executive was employed by the Company, and the
denominator of which is 365 (the “2020 Pro Rata Bonus”). The 2020 Pro Rata Bonus
shall be paid to Kolander at the same time as the annual incentive bonuses for
fiscal 2020 are paid to the Company’s senior management, but in no event later
than March 15, 2021.

(b) Vesting of Outstanding Equity Awards. All unvested restricted stock units
covered by the restricted stock unit awards granted to Kolander on January 31,
2019 and April 15, 2020, shall become immediately and fully vested effective as
of the Termination Date.

(c) Cash Severance. In accordance with the six-month delay rule for “specified
employees” under Section 409A, the Company shall pay Kolander the lump cash
severance amount set forth in Section 6(h) of the 2019 Agreement (the “Cash
Severance”), less required withholdings and deductions, on the date that is six
months and one day following the Termination Date (the “Severance Payment
Date”), or, if earlier, as soon as practicable following the date of Kolander’s
death. The parties agree that the Severance Payment Date is the date that is six
months and one day following the date of Kolander’s “separation from service”
within the meaning of Section 409A from the Company. As soon as practicable, and
not to exceed 7 business days, following the Termination Date, the Company shall
at its expense contribute the Cash Severance to a “rabbi” trust to be held
therein, subject to the claims of the Company’s creditors in the event of the
Company’s insolvency, until such amount (plus earnings thereon) is paid by the
trustee of the “rabbi” trust to Kolander as provided in this Section 3(c).
Earnings on the principal amount held in such trust (the “Trust Earnings”) shall
be used to pay any trustee fees incurred in respect of such trust. If the Trust
Earnings exceed the trustee fees, such excess earnings shall be paid to the
Company. If the Trust Earnings are less than the trustee fees, the balance shall
be payable from the principal of the trust.

(d) Indemnification. The Company shall, to the maximum extent permitted by law,
indemnify and hold Kolander and EVC harmless for any acts or decisions made in
good faith while performing services for the Company. To the same extent, the
Company will pay, and subject to any legal limitations, advance all expenses,
including reasonable attorneys’ fees and costs of court-approved settlements,
actually and necessarily incurred by Kolander and EVC in connection with the
defense of any action, suit or proceeding and in connection with any appeal,
which has been brought against Kolander by reason of his service as an officer,
director, consultant or agent of the

 

3



--------------------------------------------------------------------------------

Company. Furthermore, the Company’s obligations under the Indemnification
Agreement executed between Kolander and the Company on November 17, 2017 (the
“Indemnity”) shall continue in full force and effect during the Consulting
Period and thereafter, in accordance to Section 11 of the Indemnity.

(e) Tax Withholding. All payments made pursuant to this Section 3 will be
subject to withholding of applicable income and employment taxes.

This Section 3 shall survive the termination of this Agreement for any reason.

4. Compensation for Consulting Services.

(a) Consulting Fees. During the Consulting Period, the Company shall pay EVC
consulting fees at the rate of $14,000 per week (the “Consulting Fees”), payable
in regular installments in accordance with the Company’s customary payroll
practices.

(b) Other Benefits. Except for benefits made available to Kolander under the
terms of the Company’s employee benefit plans for former employees (such as
COBRA), in accordance with such plans’ terms as in effect from time to time, or
as provided in clause (d) below, all of Kolander’s rights as an employee to paid
time off and participation in employee benefit plans shall cease on the
Termination Date.

(c) Expense Reimbursements. During the Consulting Period, the Company shall pay
or reimburse EVC for all ordinary and reasonable business expenses incurred
(and, in the case of reimbursement, paid) by EVC or Kolander in furthering the
goals of the Company, subject to EVC’s or Kolander’s provision of documentation
in accordance with the policies applicable to senior executives of the Company
generally.

(d) Tax Withholding. Because Kolander (through EVC) will be providing the
consulting services as an independent contractor, the Company will not withhold
any amount for taxes, social security or other payroll deductions from the
Consulting Fees or other payments under this Section 4. The Company will report
the Consulting Fees on an IRS Form 1099. Kolander and EVC each acknowledge that
he or it will be entirely responsible for payment of any taxes that may be due
on the Consulting Fees, and each hereby indemnifies, defends and saves harmless
the Company, and its officers and directors in their individual capacities, from
any liability for any taxes, penalties or interest that may be assessed by any
taxing authority with respect to the Consulting Fees, with the exception of the
employer’s share of social security, if any, which will be paid by the Company.

5. Ongoing Obligations Pursuant to 2019 Agreement. Kolander’s duties as an
employee cease on the Termination Date. Section 6 (Termination) of the 2019
Agreement is hereby amended and superseded entirely with the compensation and
other terms in this Agreement, and Section 11 (Code Section 280G) is hereby
incorporated by reference in its entirety and made a part hereof. Kolander
remains subject to various post-employment obligations contained in the 2019
Agreement, including but not limited to obligations pertaining to regarding
confidentiality, trade secrets, intellectual property, and post-employment
restrictive covenants, except that the “Restricted Period” as defined therein
shall include the Consulting Period, and thus shall expire twelve (12) months
after the Termination Date.

 

4



--------------------------------------------------------------------------------

6. Confidentiality and Intellectual Property.

(a) Kolander and EVC acknowledge that the Company continually develops
Confidential Information, that Kolander and EVC may develop Confidential
Information for the Company and that Kolander has had and Kolander and EVC will
have access to and has become and will become aware of and informed of
Confidential Information during the course of the Consulting Period. For
purposes of this Agreement, “Confidential Information” means any and all
information of the Company that is not generally known by those with whom the
Company competes or does business, or with whom the Company plans to compete or
do business as of the date of termination of this Agreement (as evidenced by the
entry of discussions, a letter of intent, or definitive agreement for any such
purpose), one or more activities which constitute the business, and any and all
information, publicly known in whole or in part or not, which, if disclosed by
the Company would assist in competition against them. Confidential Information
includes, without limitation, such information relating to (i) the development,
research, sales, manufacturing, marketing, and financial activities of the
Company, (ii) the products and services of the Company, (iii) the costs,
financial performance, and strategic plans of the Company, (iv) the identity and
special needs of the customers of the Company, and (v) the people and
organizations with whom the Company has business relationships and the nature
and substance of those relationships. Confidential Information also includes any
information that the Company has received, or may receive hereafter, belonging
to customers or others with any understanding, express or implied, that the
information would not be disclosed. Kolander and EVC shall comply with the
policies and procedures of the Company adopted prior to or during the Consulting
Period for protecting Confidential Information and shall not disclose and will
not directly or indirectly make known, divulge, reveal, furnish, make available
or use, other than as required by applicable law or for the proper performance
of Kolander and EVC duties and responsibilities to the Company, any Confidential
Information. Kolander and EVC understand that Kolander’s and EVC’s obligations
under this Section 6 shall continue to apply after the termination of Kolander’s
employment, regardless of the reason for such termination. The confidentiality
obligation under this Section 6 shall not apply to information which (i) is
generally known or readily available to the public at the time of disclosure,
(ii) becomes generally known through no act on the part of Kolander or EVC in
breach of this Agreement or any other person known to Kolander or EVC to have an
obligation of confidentiality to the Company with respect to such information,
or (iii) is disclosed in furtherance of Kolander and EVC’s duties under this
Agreement.

(b) In the event that Kolander or EVC is required to disclose Confidential
Information pursuant to a subpoena, court order, statute, law, rule, regulation,
or other similar requirement (a “Legal Requirement”), Kolander or EVC, as
applicable, shall, to the extent permitted by law, provide prompt notice of such
Legal Requirement to the Company so that the applicable member of the Company
may seek an appropriate protective order or other appropriate remedy or waive
compliance with the provisions of this Agreement. Kolander and EVC each agrees
to take reasonable steps to assist the Company in contesting such Legal
Requirement and in obtaining a protective order or otherwise protecting the
Company’s rights with respect to such Confidential Information.

 

5



--------------------------------------------------------------------------------

(c) All documents, records, tapes, and other media of every kind and description
relating to the business, present or otherwise, of the Company and any copies,
in whole or in part, thereof (the “Documents”), whether or not prepared by
Kolander or EVC, shall be the sole and exclusive property of the Company.
Kolander and EVC shall immediately return to the Company at the end of the
Consulting Term all Documents then in their possession or control, without
retaining any copies thereof.

(d) If Kolander or EVC creates, invents, designs, develops, contributes to, or
improves any works of authorship, inventions, intellectual property, materials,
documents, or other work product (including, without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials), either alone or with third parties,
at any time during the Term and within the scope of his employment and/or with
the use of any Company resources (“Company Works”), Kolander or EVC, as
applicable, shall promptly and fully disclose same to the Company and hereby
irrevocably assigns, transfers, and conveys, to the maximum extent permitted by
applicable law, all rights and intellectual property rights therein (including
rights under patent, industrial property, copyright, trademark, trade secret,
unfair competition, and related laws) to the Company to the extent ownership of
any such rights does not vest originally in the Company. Notwithstanding the
foregoing, the definition of Company Works does not include any works of
authorship, inventions, intellectual property, materials, documents, or other
work product developed (alone or jointly) by Kolander or EVC (i) entirely on
Kolander’s own time and (ii) without the use of any equipment, supplies,
facilities, trade secrets, Confidential Information, or other information of the
Company, unless such work product (A) relates to the Company’s business or its
actual or demonstrably anticipated research or development or (B) results from
any work performed by Kolander or EVC for the Company.

(e) During the Consulting Term and thereafter, Kolander and EVC shall take all
reasonably requested actions and execute all reasonably requested documents
(including any licenses or assignments required by a government contract) to
assist the Company in validating, maintaining, protecting, enforcing,
perfecting, recording, patenting, or registering any of the Company’s rights in
the Company Works. If the Company is unable for any other reason to secure
Kolander’s signature or the signature of a duly authorized officer of EVC on any
document for this purpose, then Kolander and EVC hereby irrevocably designate
and appoint the Company and its duly authorized officers and agents as
Kolander’s or EVC’s, as applicable, agent and attorney in fact, to act for and
in Kolander’s or EVC’s, as applicable, behalf and stead to execute any documents
and to do all other lawfully permitted acts in connection with the foregoing.

7. Miscellaneous.

(a) Notices. Any notice or other communication required hereunder must be in
writing and shall be deemed effective upon the earlier of one (1) business day
following electronic via fax or email delivery, or the third (3rd) business day
after mailing FedEx or UPS to:

To the Company:

Citizens, Inc.

14231 Tandem Blvd

Austin, Texas 78728

Attention: Chairman of the Compensation Committee

Email: legal@citizensinc.com

 

6



--------------------------------------------------------------------------------

With a copy to:

Citizens’ General Counsel

Same address and email as above.

If to Kolander, to the address set forth in the records of the Company.

If to EVC, to Kolander’s address as set forth in the records of the Company.

or to such other address as any Party hereto may designate by notice to the
other Party.

(b) Entire Agreement. With the sole exception of the Indemnity, this Agreement
shall constitute the entire agreement between the Parties hereto with respect to
the subject matter hereof, and this Agreement supersedes and is in full
substitution for any and all prior understandings or agreements between the
Parties with respect to the subject matter hereof.

(c) Amendment; Waiver. This Agreement may be amended only by an instrument in
writing signed by the Parties, and any provision hereof may be waived only by an
instrument in writing signed by the Party against whom or which enforcement of
such waiver is sought. The failure of any Party at any time to require the
performance by the other Party of any provision hereof shall in no way affect
the full right to require such performance at any time thereafter, nor shall the
waiver by any Party of a breach of any provision hereof be taken or held to be a
waiver of any succeeding breach of such provision or a waiver of the provision
itself or a waiver of any other provision of this Agreement.

(d) Interpretation. The Parties acknowledge and agree that each Party has
reviewed and negotiated the terms and provisions of this Agreement and has had
the opportunity to contribute to its revision. Accordingly, the rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement. Rather, the
terms of this Agreement shall be construed fairly as to both Parties and not in
favor or against either Party.

(e) Section 409A. The intent of the parties is that payments and benefits under
this Agreement either be exempt from or comply with Section 409A, to the extent
subject thereto, and accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and administered to be in compliance therewith.
Notwithstanding anything contained herein to the contrary, to the extent
required to avoid an accelerated or additional tax under Section 409A, amounts
reimbursable to Kolander or EVC under this Agreement shall be paid to Kolander
or EVC, as applicable, on or before the last day of the year following the year
in which the expense was incurred and the amount of expenses eligible for
reimbursement (and in kind benefits provided to Kolander or EVC) during one year
may not affect amounts reimbursable or provided in any subsequent year and the
right to reimbursement of in-kind benefits provided under this Agreement shall
not be subject to liquidation or exchange for another benefit.

 

7



--------------------------------------------------------------------------------

(f) Authority; Representations of Kolander and EVC. The Parties hereby represent
that they each have the authority to enter into this Agreement, and each of
Kolander and EVC hereby represents to the Company that the execution of, and
performance of any of their duties under, this Agreement shall not constitute a
breach of or otherwise violate any other agreement to which either is a party.
Kolander hereby further represents to the Company that he will not utilize or
disclose any confidential information obtained by Kolander in connection with
any former employment with respect to his duties and responsibilities hereunder.

(g) Successors and Assigns. This Agreement is binding on and is for the benefit
of the Parties and their respective successors, assigns, heirs, executors,
administrators, and other legal representatives. Neither this Agreement nor any
right or obligation hereunder may be assigned by Kolander or EVC. The Company
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume this Agreement in the same manner and to the
same extent that the Company would have been required to perform it if no such
succession had taken place. As used in the Agreement, the “Company” shall mean
both the Company as defined in the first paragraph of the Agreement and any such
successor that assumes this Agreement, by operation of law or otherwise, and in
the case of an acquisition of the Company in which the corporate existence of
the Company continues, the ultimate parent company following such acquisition.

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without reference to its
principles of conflicts of law.

(i) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument. A facsimile of a signature shall be deemed to be and have
the effect of an original signature.

(j) Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

{Signatures to Follow}

 

8



--------------------------------------------------------------------------------

/s/ Geoffrey M. Kolander

Geoffrey M. Kolander

 

CITIZENS, INC.

By: /s/ Chip Davis

Name: Chip Davis

Title: Chairman of the Board

 

ENDURING VALUE CONSULTING, LLC

By: /s/ Geoffrey M. Kolander

Name: Geoffrey M. Kolander

Title: Member Manager

 

9



--------------------------------------------------------------------------------

Exhibit “A”

Release

This Release (the “Release”) is entered into in connection with that certain
Employment Agreement dated as of January 1, 2019 (the “2019 Agreement”) by and
between Geoffery M. Kolander (“Executive”), on the one hand, and Citizens, Inc.,
a Colorado corporation (the “Company”), on the other hand (Company and Executive
shall hereinafter be referred to individually as a “Party” and collectively as
the “Parties”), with respect to the following facts and circumstances:

WHEREAS, the 2019 Agreement has been terminated under circumstances that require
the Company to make certain payments to Executive as more specifically described
in the 2019 Agreement;

WHEREAS, as a condition to the receipt of such payment, Executive is required to
execute this Release, the form of which has been previously reviewed and agreed
upon by the Company and Executive.

NOW, THEREFORE, the Parties, intending to be legally bound and in consideration
of the mutual covenants and other good and valuable consideration set forth
below, voluntarily covenant and agree as follows:

 

1.

Release. For and in consideration of the severance payments (the “Severance
Payments”) required to be made by Company under the terms of the 2019 Agreement,
which Severance Payments are reaffirmed and set forth under Section 3(a), (b)
and (c) of the Chief Executive Officer Separation of Service and Consulting
Agreement between Executive, the Company, and Enduring Value Consulting, LLC,
dated July _____, 2020 (the “Consulting Agreement”), and conditioned upon
Executive’s receipt of such Severance Payments, Executive agrees to the
following:

 

  a.

Executive’s Release of Claims (“Release of Claims”): EXECUTIVE KNOWINGLY AND
VOLUNTARILY, IRREVOCABLY AND UNCONDITIONALLY, RELEASES, ACQUITS AND FOREVER
DISCHARGES the Company (together with its affiliates, officers, directors and
shareholders) with respect to any and all claims and potential causes of action
of any nature, both past and present, known and unknown, foreseen and
unforeseen, at law or in equity, which Executive has or which could be asserted
on Executive’s behalf by any other person, government authority, or entity,
resulting from or relating to any act or omission of any kind occurring on or
before the date of the execution (signing) of this Release. Executive
understands and agrees that this Release of Claims includes, but is not limited
to, the following:

 

  i.

All claims and causes of action arising under contract, tort, or other common
law, including, without limitation, breach of contract; wrongful discharge;



--------------------------------------------------------------------------------

  negligence; negligent hiring, supervision, or retention; false imprisonment;
assault; battery; intentional infliction of emotional distress; defamation;
slander; libel; fraud; invasion of privacy; breach of any covenants of good
faith and fair dealing; loss or interference with any type of third-party
relationship;

 

  ii.

All claims and causes of action arising under any and all federal, state, or
local statutes, laws, regulations, rules, or ordinances, including, without
limitation, the Fair Labor Standards Act; the Texas Commission on Human Rights
Act; Chapters 21 and 451 of the Texas Labor Code; the Texas Payday Law; the
National Labor Relations Act; the Civil Rights Acts of 1866, 1964, and 1991; 42
U.S.C. §§ 1981 and 1983; the Equal Pay Act; the Occupational Safety and Health
Act; the Family and Medical Leave Act; the Americans with Disabilities Act, as
amended by the ADA Amendments Act of 2008; the Sarbanes-Oxley Act of 2002; the
Employee Retirement Income Security Act (excluding claims or causes of action
for vested benefits under a covered retirement plan); and all claims and causes
of action for discrimination, harassment, or retaliation, including those which
could have been alleged in any lawsuit or administrative charge, claim, or
proceeding that could have been filed against the Company by Executive; and all
claims under the Constitutions of the United States and/or the State of Texas;

 

  iii.

All claims and causes of action for any types of damages, including, without
limitation, lost wages; overtime, off-the-clock work (or any associated claims
for liquidated damages or penalties), or bonuses; expenses; benefits;
liquidated, punitive, exemplary, personal, compensatory, physical, mental,
emotional, or property damages; interest; any other injury, loss, damage, or
expense; or any other legal or equitable remedy of any kind whatsoever; and

 

  iv

All claims and causes of action arising out of or in any way connected with,
directly or indirectly, Executive’s employment at Company, including, without
limitation, Executive’s treatment by the Company, the terms and conditions of
Executive’s employment; wages and/or benefits paid to Executive; and Executive’s
separation from employment.

 

2.

Inclusive Listing of Actions: The Parties acknowledge and agree that the Release
of Claims in Section 1 is intended only to be inclusive and not exclusive, and
that the intent of Section 1 is to be as broad and comprehensive as possible so
the Company shall never be held liable, directly or indirectly, to Executive for
any claims or causes of action arising prior to the execution (signing) of this
Agreement.

 

3.

Unreleased Claims: Notwithstanding anything in this Release to the contrary, the
parties agree that this Agreement shall not apply to: (a) any claims arising out
of any claim by Executive for indemnification that Executive may have against
the Company, arising from

 

2



--------------------------------------------------------------------------------

  or related to Executive’s status as an officer or director of the Company
whether such rights to indemnification arise from the Company’s certificate of
incorporation, bylaws, statute, contract or otherwise, whether based on
contract, tort, statute, local ordinance, regulation or any comparable law in
any jurisdiction; and (b) any claims arising out of the Consulting Agreement.

 

4.

Release Limitations: Executive and the Company expressly agree that this
Agreement is not intended to conflict with or violate any law, rule, or
regulation restricting the waiver of employee rights. Nothing in this Agreement
shall be construed to prohibit Executive from filing a charge with or
participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”) or any other government agency.
Notwithstanding the foregoing, Executive waives the right to recover monetary
damages in any charge, complaint, or lawsuit filed by Employee or by anyone else
on Executive’s behalf regarding the claims released in this Agreement. Except as
otherwise provided in this paragraph, Executive will not voluntarily participate
in any judicial proceeding of any nature or description against the Company that
in any way involves the allegations and facts that Executive could have raised
against the Company as of the date of this Agreement.

 

5.

Persons Bound by Release/Nonassignment and Indemnification: Executive agrees
that Section 1 and this section shall be binding on Executive, Executive’s
spouse or significant other (if any), and Executive’s children, heirs,
executors, administrators, successors, representatives, assigns, attorneys, and
all other persons and entities in privity with Executive. Executive further
represents that no claim or cause of action specifically released in this
Agreement has been assigned or given to anyone else and that no other person or
entity has an interest in any such claim or cause of action, through subrogation
or otherwise. Executive agrees to indemnify and hold harmless the Company from
any further claim or suit (including attorneys’ fees and other expenses incurred
in the defense of such claim or suit) by or on behalf of Executive, Executive’s
spouse or significant other (if any), Executive’s children, heirs, executors,
administrators, or any other person or entity in privity with Executive
concerning any matter encompassed by this Agreement.

 

6.

Governing Law: Texas law shall govern the validity and interpretation of this
Agreement insofar as federal law does not control.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date indicated below.

 

EXECUTIVE   

/s/ Geoffrey M. Kolander

Geoffery M. Kolander

  

July 29, 2020

Date Executed

CITIZENS, INC., a Colorado corporation   

By: /s/ James A. Eliasberg

  

July 29, 2020

Name: James A. Eliasberg    Date Executed Title: Vice President, Chief Legal
Officer and Secretary   

 

4